DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 12/23/2021.  Claims 2-21 are pending. 

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 10/12/21, 11/15/21, & 12/17/21. The information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method comprising receiving, by a payment processing server and from a merchant device, a request for establishing a communication channel between a payment object reader and the merchant device, wherein the request includes a ticket that attests to a condition of the merchant device, determining, by the payment processing server, whether to approve or deny the request based at least in part on the ticket, and if the request is approved, generating an approval signal; and sending the approval signal to the merchant device to cause the establishment of the communication channel between the payment object reader and the merchant device, when taken in combination with the remaining claimed limitations as recited in independent claim 2.
Regarding independent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method comprising causing, by the payment processing server, at least one command to be executed by the merchant device, wherein the at least one command causes the merchant device to determine attestation data indicative of one or more signs of fraud or tampering of the merchant device, and generating, by the payment processing server, an attestation ticket having one or more validity conditions, wherein the one or more validity conditions include an expiration time that indicates a time after which the attestation ticket becomes invalid, when taken in combination with the remaining claimed limitations as recited in independent claim 12.
Dependent claims 3-11 & 13-21 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876